Exhibit 99.1 B.O.S. Announces Financial Results for the First Quarter of 2014 3rd consecutive profitable quarter RISHON LEZION, Israel, May 28, 2014 (GLOBE NEWSWIRE) - B.O.S. Better Online Solutions Ltd. (the "Company", "BOS") (Nasdaq: BOSC), Israeli provider of RFID and supply chain solutions to global enterprises, today reported its financial results for the first quarter of 2014. Highlights: · Growth in revenues by 22% to $7.2 million from $5.9 million in the first quarter of year 2013. · Gross profit increased by 36% to $1.4 million from $1 million in the first quarter of year 2013. · Net profit on a NON GAAP basis amounted to $115,000, as compared to a net loss of $106,000 in the first quarter of year 2013. · EBITDA increased by 300% to $327,000 from $81,000 in the first quarter of year 2013. Edouard Cukierman, Chairman of the Board, stated, "We are very pleased with these results, which reflect a continuing improvement in the Company’s performance and financial position. We expect these positive trends to continue". Yuval Viner, BOS CEO, stated: "We are satisfied with the positive bottom line for the third consecutive quarter. We are working to expand our solution offerings and are confident that we will meet our challenges". Conference Call BOS will host a conference call on Thursday, May 29, 2014 at 10a.m. EDT - 5:00 p.m. Israel Time. A question-and-answer session will follow management’s presentation. Interested parties may participate in the conference call by dialing + 972-3-9180644, approximately five to ten minutes before the call start time. For those unable to listen to the live call, a recording of the call will be available the next day after the call on BOS’s website, at: http://www.boscorporate.com About BOS B.O.S. Better Online Solutions Ltd. (BOSC) is a leading provider of RFID and Supply Chain solutions to global enterprises. BOS' RFID and mobile division offers both turnkey integration services as well as stand-alone products, including best-of-breed RFID and AIDC hardware and communications equipment, BOS middleware and industry-specific software applications. The Company's supply chain division provides electronic components consolidation services to the aerospace, defense, medical and telecommunications industries as well as to enterprise customers worldwide. For more information, please visit: www.boscorporate.com. Contact: B.O.S. Better Online Solutions Ltd. Mr. Eyal Cohen, CFO +972-54-2525925 eyalc@boscom.com -1- Use of Non-GAAP Financial Information BOS reports financial results in accordance with U.S. GAAP and herein provides some non-GAAP measures. These non-GAAP measures are not in accordance with, nor are they a substitute for, GAAP measures. These non-GAAP measures are intended to supplement the Company’s presentation of its financial results that are prepared in accordance with GAAP. The Company uses the non-GAAP measures presented to evaluate and manage the Company’s operations internally. The Company is also providing this information to assist investors in performing additional financial analysis that is consistent with financial models developed by research analysts who follow the Company. The reconciliation set forth below is provided in accordance with Regulation G and reconciles the non-GAAP financial measures with the most directly comparable GAAP financial measures. Safe Harbor Regarding Forward-Looking Statements The forward-looking statements contained herein reflect management's current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties that could cause the actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of BOS.These risk factors and uncertainties include, amongst others, the dependency of sales being generated from one or few major customers, the uncertainty of BOS being able to maintain current gross profit margins, inability to keep up or ahead of technology and to succeed in a highly competitive industry, inability to maintain marketing and distribution arrangements and to expand our overseas markets, uncertainty with respect to the prospects of legal claims against BOS, the effect of exchange rate fluctuations, general worldwide economic conditions and continued availability of financing for working capital purposes andto refinance outstanding indebtedness; and additional risks and uncertainties detailed in BOS's periodic reports and registration statements filed with the U.S. Securities Exchange Commission. BOS undertakes no obligation to publicly update or revise any such forward-looking statements to reflect any change in its expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward-looking statements. -2- CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Three months ended March 31, Year ended December 31, (Unaudited) (Audited) Revenues $ $ $ Cost of revenues Gross profit Operating costs and expenses: Sales and marketing General and administrative Total operating costs and expenses Operating profit (loss) ) Financial expenses, net ) ) ) Other expenses, net - - ) Profit (loss) before taxes on income 27 ) 13 Taxes on income ) - ) Netprofit (loss) 17 $ ) - Basic and diluted net loss per share $ $ ) $
